DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 4-7 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maleport (US 2007/0183417 A1).
 	Regarding claims 1, 7 and 21, Maleport teaches a method at a wireless transmit receive unit (WTRU) (e.g., device 1, 202 in fig. 1), the method comprising creating a data packet formatted as an Ethernet frame (fig. 2), the data packet comprising an address of the WTRU as source address (Source MAC Sim A, 242 in fig. 2, ¶ [0024], the first device 202 sends at least the IP header 250 and the application data 260 of packet 230 to the first data traffic router 206 by designating the first data traffic router 206 as a destination media access control (MAC) 244 address and the first device 202 as the source MAC 242), an address of a first forwarder node as destination address (Dest MAC DT Router 1, 244 in fig. 2, ¶ [0024]), an identifier describing a path between the first forwarder node and a second forwarder node (IP header 250 in fig. 2. Fig. 1, ¶ [0025], The IP header 250 is routable information (meaning that it is used to direct the flow of the packet and its associated data through the network)), and an end destination address (Dest IP Sim B, 254 in fig. 2, ¶ [0024], ¶ [0020]), wherein the identifier is included in header fields for Internet Protocol (IP) addresses in the Ethernet frame (IP header 250 in fig. 2. Fig. 1, ¶ [0025]); and transmitting the data packet in a network to which the WTRU is connected (figs. 1-7, ¶ [0024]) . 
 	Regarding claim 4, Maleport teaches the method of claim 1, wherein at least one of the source address, the destination address, and the end destination address is a Media Access Control, MAC, address (Fig. 2).
 	Regarding claim 5, Maleport teaches the method of claim 1, wherein the path describes links in a network in which the first forwarder node and the second forwarder node are end points (figs. 1-7, ¶ [0025] and ¶ [0020]).
 	Regarding claim 6, Maleport teaches the method of claim 1, wherein the data packet further comprises a payload that includes the end destination address (figs. 2, 3).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 12, 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Maleport.
 	Regarding claims 12, 14, 16, 20 and 22, Maleport teaches a method at a first forwarder node (e.g., Network Router 1, 206 in fig. 1) comprising: receiving a data packet from a source wireless transmit receive unit (WTRU) (e.g., device 1, 202 in fig. 1), wherein the data packet is addressed to the first forwarder node (244 in fig. 2); forwarding the data packet towards a second forwarder node based on an identifier in the data packet, the identifier describing a path between the first forwarder node and the second forwarder node (IP header 250 in fig. 2. Figs. 1-7, ¶ [0025], The IP header 250 is routable information (meaning that it is used to direct the flow of the packet and its associated data through the network), ¶ [0026]-¶ [0029]).
	Maleport does not explicitly teach receiving a further data packet from the second forwarder node, the further data packet comprising the identifier and an address of the source WTRU; and forwarding the further data packet towards the source WTRU.
	However, Maleport teaches forwarder nodes forwarding data packets from a source to a destination device, where forwarder nodes forward the data packet based on source/destination address and the path identifier/information included in the data packet (figs. 1-7). Maleport further teaches the forwarder node before the forwarding of the data packet, setting an address of the WTRU as destination address of the data packet (fig. 7, ¶ [0035]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use the method of Maleport to send/receive data packets from/to the source WTRU using the path between forwarder nodes (i.e., bidirectional communication from/to the source WTRU using the path between the first and second forwarder nodes) to further enhance industrial applicability.
 	Regarding claim 15, Maleport teaches the method of claim 14, wherein the address of the source WTRU is a Media Access Protocol, MAC, address (Source MAC Sim A, 242 in fig. 2).
 	Regarding claim 17, Maleport teaches the method of claim 12, wherein the data packet is formatted as an Ethernet frame and wherein header fields for Internet Protocol (IP) addresses are interpreted as the indicator (fig. 2, ¶ [0025]).
 	Regarding claim 18, Maleport teaches the method of claim 17, wherein the data packet comprises a Media Access Protocol, MAC, address of the first forwarder node (Dest Mac DT Router 1 in fig. 2,) .
 	Regarding claim 19, Maleport teaches the method of claim 12, wherein the path describes links in a network in which the first forwarder node and the second forwarder node are end points (figs. 1-7, ¶ [0025], and ¶ [0020]).
Response to Arguments
9.	Applicant's arguments filed August 24, 2022 have been fully considered but they are not persuasive. 
10.	Applicant argues “…  Applicant respectfully submits that the IP Packet Header includes an IP source address and an IP destination address. Further, Applicant respectfully submits that the IP network itself is an adaptive network that can send packets from a source to a destination over various paths depending, for example, on network load. … It is hence not possible or even desirable, in a traditional IP network, for a source to know the path that will be used to transmit packets to the source. This is a reason why, in a traditional IP network, a source only includes its own IP address and that of the destination, and then leaves the network to handle the choice of the path(s) that will be used…The fact that the IP addresses can be used by the data traffic router to determine a tunnel from itself to a further router is irrelevant. The IP addresses do not provide any information about a path any more than saying that you'll travel from Manhattan to DC (i.e., ‘source’ and ‘destination’) provides information about the 
path that will be taken between, say, Holland Tunnel and Baltimore: the New Jersey Turnpike South or via I-78 West and I-83 South.  Applicant respectfully submits that Maleport fails to disclose an identifier describing a path between the first forwarder node and a second forwarder node as recited in claim 1…Specifically related to the end destination address, it is noted that the Office Action cites to Dest IP Sim B, 254 in FIG. 2, which was also cited to, albeit indirectly, for the previous claim feature for which the Office Action cited to the IP header that, naturally, includes the destination IP address. Applicant respectfully submits that it is incorrect to cite to the same feature in Maleport for two distinct claim features.”
	Examiner respectfully disagrees and submits that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In this case: the claims merely require an identifier describing a path between the first forwarder/source node and a second forwarder/destination node, where the identifier is included in header fields of IP addresses in the Ethernet frame. There is no requirement that the path information includes a specific path information that distinguishes one path from various paths between the first forwarder/source and second forwarder/destination node.
 In other words, the claim only requires a path information from the source/first forwarder node to destination/second forwarder node, the claim does not include the level of detail to describe a path as argued above.
 	Therefore, using the broadest reasonable interpretation, Maleport teaches an identifier describing a path between the first forwarder node and a second forwarder node (IP header 250 in fig. 2. Fig. 1, ¶ [0025], The IP header 250 is routable information (meaning that it is used to direct the flow of the packet and its associated data through the network), ¶ [0023]), and an end destination address (Dest IP Sim B, 254 in fig. 2, ¶ [0024], ¶ [0020], ¶ [0035], the original destination), wherein the identifier is included in header fields for Internet Protocol (IP) addresses in the Ethernet frame (IP header 250 in fig. 2. Fig. 1, ¶ [0025]).	
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477